Day, J.
The finding of a court upon questions of fact stands as the verdict of a jury, and will not be disturbed unless clearly unsupported by the testimony. The findings of the court, however, in this case we think are fairly sustained by a preponderance of the testimony.
It is in evidence that Ezra Hamilton admitted upon various occasions, that the note in question was executed for borrowed money which belonged to Cornelius, and that the note was taken in the name of Ezra, because Cornelius was a minor. It further appears that the note was handed to Cornelius in February or March, to procure money on it for his own use, if the maker was ready to pay, and that it remained in his possession until it was traded off, about the last of July. In addition to this ljIzra, when he learned that the note was traded for goods, did not assert any ownership in himself,but wanted the goods taken back because Cornelius knew nothing about such things.
And it does not appear that he ever assigned any reason for replevying the note other than that it was executed to him, and that he had never indorsed it. His whole conduct it seems to us was inconsistent with his present claim of ownership.
Cornelius 'testifies that the trade for the goods was not completed, but in this he is contradicted by Joseph Butterbaugh, and the circumstances are against him. In this action the burden of proof is upon the plaintiff, and he must recover solely upon the strength of his own title, and not upon 'the *309weakness of that of Ms opponent. We deem it unnecessary to refer in further detail to the testimony. It fairly sustains, as we think, the finding of the court upon all the material facts in the case.
AFFIRMED.